 


 HJ 46 ENR: Relating to a national emergency declared by the President on February 15, 2019.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. J. RES. 46 
 
JOINT RESOLUTION 
Relating to a national emergency declared by the President on February 15, 2019. 
 
 
That, pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622), the national emergency declared by the finding of the President on February 15, 2019, in Proclamation 9844 (84 Fed. Reg. 4949) is hereby terminated.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 